Citation Nr: 9904442	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  97-16 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1969.

This matter appears to come before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 1993 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  In that decision, the RO 
granted service connection for PTSD, and a 30 percent 
evaluation was assigned, effective June 1991.  There is no 
evidence that VA notified the veteran of this rating 
decision.  Because no notice was issued, the RO, In an August 
1995 decision, the RO found that the veteran had not been 
properly notified of the March 1993 rating decision and that 
his claim remained a pending claim under 38 C.F.R. § 3.160 
(1998).  The RO, in August 1995, determined further that the 
assignment of an effective date of June 1991 constituted 
clear and unmistakable error, and that the correct effective 
date should be May 1991.  Finally, the RO increased the 
evaluation for PTSD from 30 to 50 percent, effective May 
1991.  

The veteran was notified of the decision in August 1995.  His 
notice of disagreement was received in November 1995.  No SOC 
was issued.  However, in December 1996, an SSOC that provided 
the veteran's appellate rights, together with a VA Form 9 
Substantive Appeal, was issued.  It appears that the 
veteran's Substantive Appeal received in February 1997 has 
been accepted by the RO as timely.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  Prior to July 14, 1995, the veteran's service-connected 
PTSD was manifested by symptomatology resulting in not more 
than severe impairment in the ability to establish and 
maintain effective or favorable relationships with people and 
not more than severe impairment in the ability to obtain or 
retain employment; prior to July 14, 1995, the veteran's PTSD 
did not result in total occupational and social impairment.  

3.  From July 14, 1995, the veteran's PTSD has resulted in 
virtual isolation in the community and has rendered the 
veteran demonstrably unable to obtain or retain employment.


CONCLUSIONS OF LAW

1.  Prior to July 14, 1995, the schedular criteria for 
entitlement to an evaluation of 70 percent for PTSD were met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.130 and Part 4, Diagnostic Code 9411 (1996); 
Diagnostic Code 9411 (1998). 

2.  From July 14, 1995, the schedular criteria for 
entitlement to a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.125-4.130 and Part 4, Diagnostic Code 9411 
(1996); Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter the Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating, an 
assertion of an increase in severity is sufficient to render 
the increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Further, after 
reviewing the record which includes numerous and detailed 
medical reports, the Board finds that the evidence is 
sufficiently developed to allow for an equitable review of 
the veteran's claim and that the duty to assist the veteran 
has been met.  38 U.S.C.A. § 5107(a). 

VA inpatient treatment records from May 1991 to June 1997 
indicate that the veteran has been hospitalized on numerous 
occasions for PTSD.  His complaints on admission have 
generally consisted of nightmares, flashbacks, depression and 
frequent crying spells.  In early May 1991 he was 
hospitalized until late June 1991 with complaints of 
nightmares, flashbacks and depression.  It was noted that the 
veteran had had his right lower extremity amputated at the 
thigh following a motorcycle accident in 1983.  His mental 
status was noted to be unremarkable.  He was diagnosed with 
PTSD and polysubstance abuse.  He was brought to the hospital 
by family members, who stayed to assist in his treatment.  
Treatment records from June 1991 noted that the veteran 
enjoyed playing golf.  

Inpatient treatment records from April to August 1992 noted a 
diagnosis of depressive disorder, not otherwise specified, 
opiate dependence, and PTSD.  His Global Assessment of 
Functioning (GAF) score was given as 55.  He was noted to 
have depressive symptoms with crying spells, nightmares, 
flashbacks, and feelings that he was going to hurt himself.  
In August 1992, his speech was noted to be soft, low and 
reduced in amount.  He exhibited spontaneous tearfulness, and 
a depressed mood, but no clear suicidal mood or plans.  He 
was noted to be "cognitively intact," his memory was 
intact, and there were no psychotic thought processes.  Upon 
discharge his Axis I diagnoses were PTSD, dysthymia, and 
polysubstance abuse.  He was described as improved, with no 
evidence of suicidal, homicidal or psychotic ideation.  In 
September 1992, his mental status was described as euthymic, 
with no evidence of suicidal, homicidal or psychotic 
ideation.  

A September 1992 VA examination report noted that the veteran 
complained of insomnia, nightmares five times a week, cold 
sweats, a racing heart, being confused and afraid, 
flashbacks, having difficulties with personal relationships 
and increased reclusiveness.  He reported that he preferred 
to be alone.  He was noted to be cooperative, with no 
psychomotor retardation or agitation, his speech was normal 
and not pressured, and he had no flight of ideas or loose 
associations.  He did report experiencing auditory 
hallucinations, but no other type, and it was noted that he 
was not responding to internal stimuli.  He had no homicidal 
or suicidal ideation, but did have feelings of hopelessness 
and helplessness, decreased energy and appetite.  He was 
alert, oriented, his mood was constricted to tearful, his 
affect was blunted, but he had no deficit in abstract or 
concrete thinking.  He was diagnosed with PTSD.  

From October to December 1992, treatment records noted that 
the veteran continued to complain of crying spells and 
depression, with poor appetite and sleep disturbance.  In 
December, it was noted that he had "some suicidal 
ideation," and that his crying spells interfered with his 
ability to work and with his treatment.  From December 1992 
to February 1993 the veteran was hospitalized with prominent 
depressive symptoms, dysthymia, and frequent crying spells.  
He stated that he felt that things were getting worse, that 
he was slipping backwards.  By January 1993 his mood was 
described as improved, his depressive symptoms had decreased, 
and by February 1993, he was having fewer crying spells.  

Records from June to October 1993 revealed that the veteran 
played golf as part of his therapy.  He was hospitalized 
again, from August to September 1993, with complaints of 
depression, crying spells, feelings of hopelessness, 
insomnia, nightmares and flashbacks.  He was noted to be 
pleasant, with coherent, goal directed speech, his mood and 
affect were depressed, he denied hallucinations, he was 
oriented in three spheres, and his memory, attention, 
concentration, abstract thinking, insight and judgment were 
intact.  He was diagnosed with PTSD and depression and his 
GAF score was 55.

The veteran was next hospitalized from January to February 
1994.  He complained of crying spells, insomnia, social 
isolation, hyperstartle response, and thoughts of death but 
with no plans of suicide.  His mood was depressed, his affect 
blunted, he reported having nightmares and flashbacks but 
denied homicidal ideation and no overt thought disorder was 
noted.  He was diagnosed with PTSD and his GAF score was 55.  
Upon discharge, he was noted to be more cheerful, he had more 
insight and optimism, and his mood and affect had improved.  
Hospitalization records from June to July 1994 noted a 
diagnosis of PTSD with a GAF score of 50.  He had increased 
depression, he was very tearful, and had feelings of guilt.  
Treatment records noted that he improved with treatment.  In 
September 1994 he complained of nightmares and flashbacks, 
and his GAF score was 65.

A November 1994 VA examination report noted a diagnosis of 
PTSD.  The veteran was described as being constantly 
preoccupied with the death of a friend in Vietnam, and of 
being extremely emotional when relating his war experiences.  
The veteran gave a history of working as a truck driver for 
three years but he stopped working due to his 
argumentativeness, irritability, and inability to get along 
with coworkers.  He reported that he isolated himself at 
home, had difficulty sleeping, and had a fear of being 
harmed.

From December 1994 to January 1995 the veteran was 
hospitalized with diagnoses of adjustment disorder with 
depressed mood due to loss and bereavement, and PTSD.  He 
complained of severe depression due to his mother's death, 
feelings of guilt, difficulty sleeping, nightmares and 
flashbacks, paranoia and irritability.  His mood was 
dysphoric, his recent memory was impaired, his speech was 
coherent and normal, his thinking was tangential, and there 
was no evidence of suicidal or homicidal ideation or 
psychosis.  He was not considered a danger to himself or to 
others, and upon discharge, his depression had lifted, his 
mood was elevated, he had a wider range of affect, and his 
motivation had improved.  

Hospitalization records from May to June 1995 reported 
diagnoses of PTSD and complicated bereavement, and his GAF 
score was 55.  He was noted to be having difficulties dealing 
with the death of his mother, as well as problems with 
nightmares, depression and flashbacks.  His affect was 
subdued, his mood dysphoric, his speech was coherent but 
restricted, his thinking was goal directed, his memory was 
intact, he denied suicidal or homicidal ideation, and there 
was no psychosis.  

A July 14, 1995, VA examination report noted complaints of 
disturbing nightmares, with yelling, screaming and cold 
sweats.  The veteran reported that he was reclusive, had no 
close friends, and was not socially active.  He stated 
further that he would get upset easily, that he was 
argumentative and irritable and that this had led to his two 
divorces.  He was noted to be extremely emotional while 
talking about Vietnam.  He was diagnosed with PTSD and his 
GAF score was noted to be 40.  

Hospitalization records from October to December 1995 noted 
complaints of flashbacks, depression and withdrawal.  He was 
diagnosed with PTSD and his GAF score was 55.  The veteran 
was described as pleasant and interactive, with a pleasant 
affect "though at times constricted in a dysphoric mood," 
his insight and judgment were fair, and he denied homicidal 
or suicidal ideation.  Upon discharge, he was noted to have a 
marked improvement in affect.  

Hospitalization records from July to August 1996 noted 
complaints of severe depression, suicidal ideation due to his 
deteriorating physical condition, increased nightmares and a 
decreased libido.  He was sleeping just three to four hours a 
night, and his appetite was diminished.  However, he also 
reported playing golf twice a day and his affect brightened 
when discussing golf.  His GAF score was noted to be 60.  He 
was described as lethargic, coherent and with psychomotor 
retardation.  He stated that "his relationship was not 
working well."  The records noted that there was no evidence 
of psychosis and the veteran denied homicidal ideation.  

A November 1996 VA examination report noted that the veteran 
had difficulty sleeping due to interruptions from nightmares.  
He stated that he spends most of his time sitting alone in 
his apartment and avoids social activities, and that loud 
noises disturb him.  His speech was noted to be extremely low 
and soft and he was very tearful.  His GAF score was noted to 
be 30.

Hospitalization records from October 1996 to January 1997 
indicated a diagnosis of PTSD, unresolved grief, and 
dysthymia.  His GAF score was 50.  He complained of 
increasing depression and crying due to memories of Vietnam 
as well as the fact that this time of year was the 
anniversary of his mother's death.  He indicated that his 
crying interfered with functioning as he was very ashamed of 
losing control and crying when around others.  Because of 
this he would stay in his apartment and only go out once a 
week.  He was noted to have no family contact or outside 
support.  However, he also revealed that he was currently in 
a relationship with a married woman, and that he cared about 
her.  

He reported having insomnia and thoughts of hurting himself.  
He avoided eye contact and was tearful, his affect was 
depressed, his mood, dysphoric, he was alert and oriented, 
focussed on his depression, and he denied current suicidal or 
homicidal ideation.  He was noted to have up and down days, 
but overall his condition improved during inpatient 
treatment.  In January 1997, he was fully oriented, his 
memory was intact, his speech clear and coherent, his affect 
appropriate, his mood depressed, and he had no psychotic 
symptoms.  

The veteran was again hospitalized in June 1997 and diagnosed 
with PTSD and unresolved grief issues.  His GAF was noted to 
be 45.  He had worsening depression and crying spells.  He 
was noted to be agreeable, his mood was dysphoric, but was 
also noted to go up and down during his inpatient treatment.  
There was no psychosis noted and the veteran denied suicidal 
or homicidal ideation.  

A September 1997 VA examination report noted that the veteran 
complained of frequent nightmares and difficulty sleeping.  
He would stay alone in his apartment and his friends would do 
his shopping and take him to his frequent hospital visits.  
He exhibited a slowed, depressed mental state, he was 
apathetic and indifferent to the examination process due, the 
examiner noted, to his "severely impaired mental state."  
His GAF score was noted to be 40.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Under the regulations in effect when the appeal arose, a 50 
percent evaluation for PTSD is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  The next higher rating of 70 percent 
is for application when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired; the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  The highest rating 
of 100 percent under the old criteria is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
though or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.

The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
including PTSD, as set forth at 61 Fed. Reg. 52695-52702 
(1996) (to be codified at 38 C.F.R. §§ 4.125-4.130).  The 
August 1995 rating decision was based on the regulations 
extant at the time.  Where the law or regulations change 
while a case is pending, however, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Review of the record reveals that the RO has duly 
considered the veteran's claim in light of the regulatory 
changes dealing with the pertinent rating criteria effective 
November 7, 1996, as well as under the applicable regulations 
in effect when the veteran's claim was filed.

Subsequent to the regulatory changes, under DC 9411, a 50 
percent evaluation is warranted for anxiety disorders, 
including PTSD, resulting in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); an inability to 
establish and maintain effective relationships.

A 100 percent rating under the new criteria is warranted 
where the disorder is manifested by total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

Initially the Board notes that the various treatment records 
and VA examination reports have assessed numerous GAF scores 
varying from a high of 65, in September 1994, to a low of 30, 
in November 1996.  (GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  A 61-70 rating indicates 
"some mild symptoms . . . OR some difficulty in social, 
occupational or school functioning . . . but generally 
functioning pretty well."  Ibid.  A 51-60 rating indicates 
"moderate difficulty in social, occupational, or school 
functioning." Ibid.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  A GAF of 41-50 is defined as "serious symptoms 
. . . OR any serious impairment in social, occupational or 
school functioning."  Richard v. Brown, 9 Vet. App. 266 
(1996).  A GAF of 31-40 denotes "some impairment in reality 
testing or communication  . . . OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood."  DSM-IV.  A GAF of 21-30 
indicates that "behavior is considerably influenced by 
delusions or hallucinations OR serious impairment in 
communication or judgment . . . OR inability to function in 
almost all areas."  Ibid.  These same definitions of GAF 
scores were included in the DSM-III-R which was recognized by 
the VA under the criteria in effect prior to the November 7, 
1996 regulatory changes.

It is clear from the record that the veteran suffers 
significant disability due to his PTSD.  Looking at the 
evidence over a several year period, the severity of the 
veteran's PTSD disability has fluctuated somewhat.  Viewing 
the evidence prior to the time of the July 14, 1995, VA 
examination, the Board is led to the conclusion that the 
veteran's PTSD resulted in severe social and industrial 
impairment.  While the veteran was able to function to some 
degree, his overall mental status was one of frequent 
nightmares, flashbacks, paranoia, irritability, increased 
depression.  However, his status prior to July 14, 1995, did 
not result in virtual isolation in the community as 
demonstrated by his regular golfing activities and his 
ongoing relationship with a woman.  Moreover, the evidence 
prior to July 14, 1995, does not show that the veteran was 
demonstrably unable to obtain or retain employment.  In this 
regard, while the Board recognizes the severe nature of the 
veteran's PTSD, the record also shows that he suffers from 
nonservice-connected physical disorders which also affected 
his social and industrial adaptability. 

However, a longitudinal review of the record shows a clear 
increase in severity beginning with the July 14, 1995, VA 
examination.  The veteran's depression seemed to increase, 
memory impairments were noted and he was no longer as 
socially active.  Significantly, the veteran's GAF scores 
show an overall decrease from July 14, 1995, on, further 
supporting a finding that there was an increase in severity 
beginning at that time.  

While the Board acknowledges that the veteran also suffers 
from nonservice-connected disorders which affect his social 
and industrial capacity, with the resolution of reasonable 
doubt in the veteran's favor, the Board concludes that the 
disability picture attributable to his PTSD more nearly 
approximates the criteria for a 100 percent rating as of July 
14, 1995.  

In sum, the Board finds that the evidence supports 
entitlement to a 70 percent rating for PTSD prior to July 14, 
1995.  The evidence also supports entitlement to a 100 
percent rating from July 14, 1995.  In reaching this 
decision, the Board has applied the provisions of 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 4.7.  


ORDER

Entitlement to a 70 percent rating for PTSD prior to July 14, 
1995, is warranted.  Entitlement to a 100 percent rating for 
PTSD from July 14, 1995, is warranted.  The appeal is granted 
to this extent. 



		
ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 11 -


